The plaintiff was nonsuited, and appealed.
It is impossible to consider a notice of this kind sufficient without opening a door to abuses of the most mischievous tendency. Testimony by deposition is, at best, inferior to that by witnesses, and ought to be so guarded that the court may have every reasonable assurance of its truth. Under a vague notice of this kind a man might be kept three months from home, if the witness did not appear    (484) till the last Saturday in September. The utmost extent which has yet been allowed is one week, where the deposition was to be taken at a great distance from the residence of the parties.
PER CURIAM. Judgment affirmed. *Page 324